Citation Nr: 1548195	
Decision Date: 11/17/15    Archive Date: 11/25/15

DOCKET NO.  09-44 143	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a right knee disability.

2.  Entitlement to service connection for a right knee disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and Dr. A.H.




ATTORNEY FOR THE BOARD

Arif Syed, Counsel

INTRODUCTION

The Veteran had active service from February 3, 1966 to March 31, 1966.

This case comes before the Board of Veterans' Appeals (the Board) on appeal from an April 2008 rating decision of the Oakland, California, Department of Veterans Affairs (VA) Regional Office (RO).   

In May 2015, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the claims folder.

The Board has reviewed the record maintained in the Veteran's Virtual VA paperless claims processing system folder.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The issue of entitlement to service connection for a right knee disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an unappealed April 1966 rating decision, the RO denied the Veteran's claim of entitlement to service connection for a badly bruised leg, to include a right knee disability.
2.  The evidence received since the April 1966 rating decision relates to an unestablished fact necessary to substantiate the claim for service connection for a right knee disability and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The April 1966 rating decision denying the claim for service connection for a right knee disability is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2015).

2.  Because new and material evidence has been received since the April 1966 rating decision with respect to the Veteran's claim of entitlement to service connection for a right knee disability, the claim is reopened. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks entitlement to service connection for a right knee disability.  Implicit in his claim is the contention that VA has received new and material evidence which requires the Board to reopen the previous denial of the claim.  In the interest of clarity, the Board will discuss certain preliminary matters.   The issue on appeal will then be analyzed and a decision rendered.   


The Veterans Claims Assistance Act of 2000

VA has a statutory and regulatory duty to notify and assist veterans in substantiating a claim for VA benefits pursuant to the Veterans Claims Assistance Act (VCAA). 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).   As discussed below, there is sufficient evidence of record to grant the Veteran's request to reopen the claim for entitlement to service connection for a right knee disability.  The claim will be reopened.  Therefore any error in complying with the notice or assistance requirements with respect to the request to reopen the claims is moot.  The additional evidentiary development required for the adjudication of the Veteran's service connection claim on the merits is addressed in the remand section below. 

Analysis

Generally service connection may be granted for a disability resulting from an injury incurred in, or aggravated by, active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015). 

In order to establish service connection for a claimed disorder, there must be:  (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship (nexus) between a Veteran's present disability and the disease or injury incurred or aggravated during service.  See Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

In general, rating decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.11103 (2015).  A disallowed claim that has become final may be reopened when new and material evidence is presented or secured with respect to the claim.  See 38 U.S.C.A. § 5108 (West 2014).  "New" evidence means evidence not previously submitted to the agency decision-maker. "Material" evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a) (2015).

Whether newly submitted evidence raises a reasonable possibility of substantiating the claim is not a separate determination, but rather part of the determination of whether the evidence submitted is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010). 
In the determination of whether new and material evidence has been received, the credibility of the evidence is to be presumed. See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The VA is not, however, bound to consider credible that which is the patently incredible.  See Duran v. Brown, 7 Vet. App. 216 (1994).

If the Board determines that the evidence added to the record since the last final decision is new and material, the claim will be reopened, and the VA has a duty to assist the claimant in the development of his or her claim, including the ordering of a medical "nexus" examination, if warranted.  See Shade, supra.  Once having reopened a claim, the Board will evaluate the merits of the claim.  See 38 U.S.C.A. § 5108 (West 2014); see also Elkins v. West, 12 Vet. App. 209 (1999); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999). 

After assembling the evidence, the Board must evaluate the entire record. See 38 U.S.C.A. § 7104(a) (West 2014).  The denial of a claim on the merits requires that the preponderance of the evidence be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  The VA shall give the benefit of the doubt to the claimant when there is an approximate balance of positive and negative evidence as to any issue material to the determination of the matter.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102, 4.3 (2015).
  
In the present case, the RO denied service connection for a badly bruised leg, to include a right knee disability, in April 1966 on the basis that the "[service records] show that the disability was incurred prior to entry into service and could not have been aggravated by the short period of service before the [V]eteran was discharged because of unfitness for further duty."  The Veteran was informed of the April 1966 rating decision via a letter from the RO dated May 1966, and although he submitted another statement in September 1966 detailing the circumstances of the injury to his right knee prior to active service, he did not express disagreement with the April 1966 rating decision.  In any event, his claim was thereafter readjudicated in a letter from the RO dated September 1966 in which the Veteran was informed that the denial of his claim was continued.  The Veteran did not appeal the April 1966 rating decision and did not submit new and material evidence within one year of the decision.  That rating decision has therefore become final.
At the time of the April 1966 rating decision, the record included the Veteran's private treatment records dated prior to the Veteran's active service as well as his service treatment records.  A private treatment record from the Fremont Hospital dated October 1962 notes the Veteran sustained an injury to his right knee from playing football in high school as well as a surgical repair of a tear of the medial collateral ligament.  His February 1966 enlistment examination did not reveal evidence of a right knee disability and noted that he was qualified for induction.  His report of medical history was also absent complaints of or treatment for a right knee disability.  However, the Veteran was discharged from service in March 1966, and his March 1966 separation examination documented swelling and moderate effusion of the right knee as well as 2 surgical scars and 1-inch atrophy of the right quadriceps muscles.  A Medical Board Proceedings report dated March 1966 documented the Veteran's 6 weeks of active service as a trainee and a history of derangement of knee, internal, right, with marked limitation of use of the knee, secondary to injuries in 1962 and 1963 and two surgical procedures on the right knee and that the disability existed prior to entry on active duty was not service aggravated.  The Veteran was considered medically unfit for military service at that time and was subsequently discharged.    

The Veteran filed a claim to reopen his previously denied claim in September 2007.  
The evidence that has been added to the record since the April 1966 rating decision includes, in relevant part, medical evidence that the Veteran's right knee disability was aggravated by his military service.  Specifically, medical opinions submitted by Dr. R.M. dated April 2009 and by Dr. A.H. dated March 2011 indicate that the Veteran's physical training during his period of active service aggravated his pre-existing right knee disability.  The Board finds that the evidence added to the claims folder since is sufficient to reopen the Veteran's right knee disability claim.  In particular, presuming its credibility for the limited purpose of reopening, the evidence is new and is material to the unestablished fact of a whether the Veteran's pre-existing right knee disability was aggravated by his military service.  As new and material evidence has been received, the Board reopens the claim for service connection for a right knee disability.

In evaluating the evidence and rendering a decision on the merits, the Board is required to assess the credibility and probative value of proffered evidence in the context of the record as a whole.  The Justus presumption of credibility no longer attaches.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  Thus evidence that is sufficient to reopen a claim may not be sufficient to grant the benefit being sought.  See generally Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

As explained in the remand section below, the Board has determined that additional development is necessary before the merits of the claim can be addressed.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for a right knee disability is reopened; to this extent only, the appeal is granted.

REMAND

A veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto.  38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304(b) (2015).

VA's General Counsel has held that to rebut the presumption of sound condition under 38 U.S.C. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  See VAOPGCPREC 3-2003 (July 16, 2003); see also Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004).  The Court has held, however, that this presumption attaches only where there has been an entrance examination in which the later complained-of disability was not detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  In VAOPGCPREC 3-2003, VA's General Counsel noted that "[u]nder the language of [38 U.S.C. § 1111], VA's burden of showing that the condition was not aggravated by service is conditioned only upon a predicate showing that the condition in question was not noted at entry into service."

The Veteran contends that he has a right knee disability that is related to his military service, in particular from running hard on pavement during his training.  As discussed above, a private treatment record from the Fremont Hospital dated October 1962 notes the Veteran sustained an injury to his right knee from playing football in high school as well as a surgical repair of a tear of the medial collateral ligament.  Also, a treatment record from Dr. E.H. dated April 1963 notes diagnoses of chronic tear of the right medial collateral ligament, chronic tear anterior cruciate ligament, and torn medial meniscus.  The Veteran's February 1966 enlistment examination did not reveal evidence of a right knee disability and noted that he was qualified for induction.  His report of medical history was also absent complaints of or treatment for a right knee disability.  Therefore, the Veteran may be presumed sound upon entrance to active service.  However, the Veteran was discharged from service in March 1966, and his March 1966 separation examination documented swelling and moderate effusion of the right knee as well as 2 surgical scars and 1-inch atrophy of the right quadriceps muscles.  A Medical Board Proceedings report dated March 1966 documented the Veteran's 6 weeks of active service as a trainee and a history of derangement of knee, internal, right, with marked limitation of use of the knee, secondary to pre-service injuries in 1962 and 1963 and two surgical procedures on the right knee and that the disability existed prior to entry on active duty and was not service aggravated.  The Veteran was considered medically unfit for military service at that time and was subsequently discharged.

Following the Veteran's discharge from service, he underwent a right knee arthrotomy in February 1967.  See a treatment record from Dr. E.H. dated February 1967.  At that time, Dr. E.H. noted the Veteran sustained an injury to his right knee at his place of employment.  He also underwent an arthroscopic synovectomy and reaming of the right knee in December 1991.  See a treatment record from Dr. R.H. dated December 1991.  Moreover, a treatment record from Dr. R.H. dated January 1995 reveals an impression of post-traumatic arthritis, severe amount, of the right knee.  
The Veteran was provided a VA examination in October 2009.  After examination of the Veteran and consideration of his medical history, the VA examiner concluded in an addendum report dated December 2009 that it is less likely than not that the Veteran's military service had any effect on his current right knee disability and was more likely than not noncontributory to his overall right knee disability which developed over the next 42 years with postservice labor employment.  The examiner therefore opined that it is more likely than not that his pre-existing condition was entirely aggravated by the post service physical labor.

The Board finds that the VA examiner's opinion is inadequate for evaluation purposes.  In particular, the examiner did not report whether there was clear and unmistakable evidence as to whether the Veteran's right knee disability pre-existed service and whether there was clear and unmistakable evidence that it was not aggravated by his military service.  Further, in finding that the Veteran's right knee disability was aggravated by his postservice employment, the examiner did not provide a rationale as to why the Veteran's military service, to include the Veteran's report of injuring his knee from training, did not aggravate his right knee disability.

The Board also notes that in an April 2009 private opinion, Dr. R.M. reported that he has been the Veteran's primary physician for many years.  He noted the Veteran's pre-existing right knee injury and surgery and that postoperatively, the Veteran was able to resume his normal activities and join the military with no problems noted upon enlistment.  He thereafter opined that the Veteran's right knee problems were aggravated by the demands of his active duty training.  However, Dr. R.M. did not provide a rationale as to why the Veteran's right knee disability was aggravated by his active duty training.  Further, Dr. R.M. did not address the Service Medical Board's determination upon the Veteran's discharge from service that the right knee disability was not aggravated by service.  Indeed, Dr. R.M. did not specify whether the Veteran's right knee disability pre-existed military service or whether the disability had resolved before entrance.

The Board further notes that Dr. A.H. has provided opinions as to the etiology of the Veteran's right knee disability.  In a June 2010 report, Dr. A.H. opined that there was no finding to warrant that a knee disease or injury existed before the Veteran's active service.  In a March 2011 report, Dr. A.H. indicated that at most, the Veteran had "a knee problem or pain" upon enlistment to service as no studies were done in detail that would have indicated whether there was an injured meniscus or injured collateral ligament prior to enlistment.  He further noted that those injuries would have caused a gait disturbance, weakening, and any attempt to do squats, kneeling, and other activities that are of a frequent portion of daily exercise in boot camp would have brought on severe pain at the outset of boot camp.  He opined that the Veteran suffered from a right knee condition that was permanently worsened by service and it was not until the pain became excruciating in service that he was discharged on a medical discharge.  Notably, in contrast to the June 2010 report, Dr. A.H. determined that the Veteran had a right knee disability prior to active service.  In this regard, he determined that the Veteran's strenuous running, training, squatting, and kneeling with a high medical probability "permanently worsened his pre-existing condition" and his worsening subjective complaints were grounds for discharge and it was not until later that objective findings revealed a torn meniscus and a torn medial collateral ligament. 

At the May 2015 Board hearing, Dr. A.H. testified that the Veteran's current right knee disability is related to his injuries to his right knee from training during service.  He noted that there was no knee disability documented upon the Veteran's enlistment, and that the Veteran's current disability occurred from the service.  It therefore appears that at the May 2015 Board hearing, Dr. A.H. found the Veteran's current right knee disability to have not pre-existed military service which is contrary to the finding in the March 2011 report that the Veteran's knee disability pre-existed service.  

Based on the unclear findings by Dr. R.M. and Dr. A.H. discussed above, while the Board finds their opinions sufficient to reopen the Veteran's previously denied claim as they are new and material evidence, these opinions are insufficient for an award of service connection.

There is no other opinion of record that addresses that addresses the etiology of the Veteran's current right knee disability, or whether there is clear and unmistakable evidence that the Veteran's right knee disability preexisted military service and, if it did, whether there is clear and unmistakable evidence that the right knee disability was not aggravated by service.  See 38 U.S.C.A. §§ 1111, 1153 (West 2014), 1132; 38 C.F.R. §§ 3.304(b), 3.306 (2015); Wagner, supra; VAOPGCPREC 3-2003.  In light of the ambiguities above, the Board finds that an opinion for such must be obtained.  See 38 U.S.C.A. § 5103A(d) (West 2014); Barr v. Nicholson, 21 Vet. App. 303 (2007); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Board also observes that at the May 2015 hearing, the Veteran testified that he currently receives treatment for his right knee disability from Dr. A.H. and Dr. R.M. as well as from San Francisco Spine Care.  The Board further notes that there are no records from San Francisco Spine Care associated with the record, and it is unclear as to whether all records from Dr. A.H. and Dr. R.M. have been obtained.  Therefore, all outstanding private treatment records pertaining to the Veteran's right knee disability should be obtained on remand. 

Accordingly, the case is REMANDED for the following action:

1. Take appropriate steps to contact the Veteran and obtain the names and addresses of all medical care providers who treated him for the claims remanded herein.  Of particular interest are private treatment records identified by the Veteran at the May 2015 Board hearing including treatment from Dr. A.H. and Dr. R.M. as well as from San Francisco Spine Care.  After obtaining proper authorization, obtain any relevant records from these providers that are not already of record in order to ensure that complete records from these facilities are of record.  

If, after making reasonable efforts to obtain named records, the records are unavailable, notify the Veteran and (a) identify the specific records that VA is unable to obtain; (b) briefly explain the efforts that were made to obtain those records; and (c) describe any further action to be taken by VA with respect to the claim.  The Veteran must then be given an opportunity to respond.  

2. Thereafter, schedule the Veteran for an appropriate VA examination with a physician to determine the nature and etiology of his right knee disability.  The Veteran's claims folder must be made available to the examiner prior to the examination.

All tests and studies deemed necessary by the examiner should be performed.  Based on a review of the claims folder and the clinical findings of the examination, the examiner must provide an opinion as to the following:

a. Identify all current diagnosed right knee disabilities.     

b. Whether there is clear and unmistakable evidence that the Veteran had a right knee disability prior to his entry onto his period of active duty.  In rendering this opinion, the examiner should cite to supporting evidence in the claims folder.  Clear and unmistakable means obvious and undebatable.

c. If it is determined that the Veteran's current right knee disability pre-existed his period of active military service, provide an opinion as to whether there is clear and unmistakable evidence that it was NOT aggravated to a permanent degree in service beyond that which would be due to the natural progression of the disability.  In rendering this opinion, the examiner should cite to supporting evidence in the claims folder.  Clear and unmistakable means obvious and undebatable.

d. If it is determined that the Veteran's right knee disability did not pre-exist his period of his active military service, provide an opinion as to whether it is at least as likely as not (i.e. 50 percent or greater probability) that the Veteran's current right knee disability is etiologically related to his period of active military service, to include his credible report of injuring his knee from physical training.     

In rending the requested opinions, the examiner must address the opinions of record from Dr. R.M. dated April 2009 as well as the reports from Dr. A.H. dated June 2010 and March 2011 and his testimony at the May 2015 Board hearing indicating that the Veteran's right knee disability was aggravated during service.  

The examiner should indicate in his/her report that the claims file was reviewed.  The underlying reasons for all opinions expressed must be provided.  

3. When the development requested has been completed, the case should be reviewed on the basis of additional evidence.  If the claim for service connection for a right knee disability is not granted, the Veteran and his representative should be furnished a supplemental statement of the case addressing this issue and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.
The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


